Citation Nr: 1732636	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-31 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 10, 2016, and 20 percent from August 10, 2016, for a cervical strain (claimed as neck or upper back arthritis).

2.  Entitlement to a compensable rating for limitation of flexion as a residual of fracture of the left radial shaft, status post-surgical repair.

3.  Entitlement to service connection for bilateral hand arthritis.

4.  Entitlement to service connection for right elbow and wrist pain (claimed as right arm arthritis.

5.  Entitlement to service connection for right subacromial bursitis (claimed as right shoulder arthritis).

6.  Entitlement to service connection for left scapulothoracic bursitis (claimed as left shoulder arthritis).

7.  Entitlement to service connection for lumbar strain (claimed as low back arthritis).

8.  Entitlement to service connection for residuals from right ankle sprain.

9.  Entitlement to service connection for left knee arthritis.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to December 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran requested a Board hearing at a local VA office when he filed his October 2012 Substantive Appeal, VA Form 9.  In May 2017, the Veteran indicated that he wished to withdraw his request for a hearing.

The record also reflects that the Veteran filed a claim for entitlement to service connection for chalazion of the right upper eyelid with diminished eye acuity (claimed as difficulty seeing out of the right eye due to unknown injury), which was denied in the July 2011 rating decision.  The Veteran did not include this claim in the October 2012 Substantive Appeal, Form 9, and it was not certified to the Board in the May 2017 VA Form 8.  As such, this claim is not a subject for current appellate review. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Cervical Strain and Limitation of Flexion as a Residual of Fracture of the Left Radial Shaft, Status Post-Surgical Repair

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA examination for his cervical spine and left radial shaft disabilities was in August 2016.  The Board has reviewed the examination reports and notes that it is not adequate, as it does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Bilateral Hand Arthritis, Right Elbow and Wrist Pain, Right Subacromial Bursitis (claimed as right shoulder arthritis), Left Scapulothoracic Bursitis (claimed as left shoulder arthritis), Lumbar Strain (claimed as low back arthritis), Right Ankle Sprain, Left Knee Arthritis

The Veteran received a VA examination in May 2011 for his joints, with a June 2011 addendum to address whether his arthritis involving multiple joints was due to his military service.  The examiner diagnosed, amongst other things, subacromial bursitis of the right shoulder, scapulothoracic bursitis of the left shoulder, non-specific right elbow pain, non-specific right wrist pain, and non-specific right hand pain, and an addendum noted that all of the Veteran's claimed conditions were not caused by the his military service.  There was, however, no rationale offered for these opinions.  As such, Board finds the May 2011 examination and June 2011 addendum incomplete, and therefore, inadequate for evaluation purposes.  The Board finds that another VA examination and medical opinion is needed to determine the current etiology of the Veteran's diagnosed conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. § 5103A(d) (West 2014).

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of the Veteran's failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file. 

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his cervical spine and left radial shaft disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed.

The cervical spine and left radial shaft must be tested in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral hand arthritis, right elbow and wrist pain, right subacromial bursitis, left scapulothoracic bursitis, lumbar strain, right ankle sprain, and left knee arthritis.

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's disabilities had their onset in service or are otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

4.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


